DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 11/24/2020, in which claims 1-14, 18-21 and 49-57 are currently pending. The application claims Priority from Provisional Application 62941167, filed 11/27/2019.

Election/Restrictions
2- In their latest response on 06/07/2022, the Applicants elected with traverse to prosecute the invention of Furnas et al., group I, claims 2-10, dependent of generic claim 1.  
Claims 11-48 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, of which claims 15-17 and 22-48 are cancelled, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/07/2022.
Applicant’s argument pointed that the newly amended independent claim 11 should not be restrictable from claim 1.
The Examiner respectfully disagrees with Applicant and submits that the newly amended claim 11 appears to be a method that uses a prism, which makes it usable with an apparatus that is different and distinct from the claimed apparatus of claim 1, and which makes this latter possibly used in several methods different than the one claimed in claim 11.
Therefore, the Examiner maintains the restriction between group I (claims 1-10 plus new claim 49) and the remaining claim group (Claims  11-48 and 50-57).

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 11/24/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7- Claims 1, 6-9 and 49 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Orihara (PGPUB No. 2019/0219463).

As to claims 1, 6, Orihara teaches an apparatus (Figs. 1-54 and Abstract) for measuring a stress profile of a sample (stress of transparent substrate 200 is measured) comprising: a cavity at least partially defined by a first major surface of a first reference block comprising a first refractive index; (claim 6) wherein the cavity is further defined by a second major surface of the second reference block comprising a second refractive index (the cavity formed between the surfaces of blocks 40 or 41 and 42, or their equivalents in the other embodiments), the cavity configured to receive the sample (sample 200); a polarization-switching light source configured to emit a first polarization-switched light beam toward the cavity; a second polarization-switching light source configured to emit a second polarization- switched light beam toward the cavity (since the two light sources are not clearly claimed to be distinct and separate, light source with polarization shifting capabilities reads on the claim); a first detector configured to detect a signal from the first polarization-switched light beam; and a second detector configured to detect a signal from the second polarization-switched light beam (same situation with detector 60, or detectors 60 and 60A), wherein the first reference block is positioned between the second detector and the cavity, and the first reference block is positioned between the second detector and a second reference block (Fig. 15).  

As to claims 7 and 49, Orihara teaches the apparatus of claim 6, wherein the second refractive index is substantially equal to the first refractive index (¶ 171; the same refractive index for both prisms).  

As to claims 8-9, Orihara teaches the apparatus of claim 1, further comprising a liquid contacting the first reference block, the liquid comprising a third refractive index; (Claim 9) wherein the third refractive index is greater than the first refractive index ( ¶ 81, 171 for ex.).  




Claim Rejections - 35 USC § 103


8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 2-5, 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Orihara. 


As to claims 2-5, Orihara teaches the apparatus of claim 1. 
Orihara does not teach expressly the apparatus comprising a sample holder, the sample holder is translatable in a direction perpendicular to the first major surface; (claim 3) wherein the sample holder is positioned between the second polarization-switching light source and the cavity; (claim 4) wherein the sample holder is positioned between thclaim 5) wherein the second polarization- switched light beam is configured to travel along a second beam path, the sample holder comprising a first major surface facing the cavity and a second major surface opposite the first major surface, and the second beam path impinges on the second major surface of the sample holder at an angle relative to a direction normal to the second major surface of the sample holder in a range from about 10o to about 15o (although, the angle of incidence is clearly taught by; ¶ 83; since it has been held that In the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
However, one with ordinary skill in the art would find it obvious to use a sample holding stage in order to move the sample and scan all its surface and completely characterize the properties thereof (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Orihara in view of general considerations in the art so that the apparatus comprises a sample holder, the sample holder is translatable in a direction perpendicular to the first major surface; a sample holder, the sample holder is translatable in a direction perpendicular to the first major surface; (claim 3) wherein the sample holder is positioned between the second polarization-switching light source and the cavity; (claim 4) wherein the sample holder is positioned between thclaim 5) wherein the second polarization- switched light beam is configured to travel along a second beam path, the sample holder comprising a first major surface facing the cavity and a second major surface opposite the first major surface, and the second beam path impinges on the second major surface of the sample holder at an angle relative to a direction normal to the second major surface of the sample holder in a range from about 10o to about 15o, with the advantage of effectively characterize the properties of the sample.

As to claim 10, Orihara teaches the apparatus of claim 8. 
Orihara does not teach expressly wherein a magnitude of a difference between the first refractive index and the third refractive index is about 0.05 or more.
However, one with ordinary skill in the art would find it obvious to set the difference between the refractive indices of the second and third materials to allow propagation of the light, and index matching to avoid strong refraction. The values of the difference is subject to a mere  routine testing since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Orihara in view of general considerations in the art so that a magnitude of a difference between the first refractive index and the third refractive index is about 0.05 or more, with the advantage of effectively allowing the propagation of the light, and index matching to avoid strong refraction.



Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886